     Case 8:19-cv-02104-JLS-DFM Document 37 Filed 07/29/20 Page 1 of 2 Page ID #:122



1

2

3

4

5

6

7

8                              UNITED STATES DISTRICT COURT
9
                         CENTRAL DISTRICT OF CALIFORNIA
10
      RUBEN PAUL GONZALES                      Case No.: 8:19-cv-02104-JLS-DFM
11
                  Plaintiff,
12
      vs.                                      ORDER GRANTING JOINT
13                                             STIPULATION FOR DISMISSAL
14    THE WOK EXPERIENCE, a business entity;
      MARK ONE, an individual; GUADAGNO
15    DOMINIC TR, a trust; THE GUADAGNO
      LIVING TR, a living tr
16

17                Defendants

18

19

20                ORDER GRANTING JOINT STIPULATION FOR DISMISSAL
21
      //
22
      //
23
      //
24

25    //

26    //
27
      //
28                                             1
     Case 8:19-cv-02104-JLS-DFM Document 37 Filed 07/29/20 Page 2 of 2 Page ID #:123



1                                                   ORDER
2
             The stipulation is approved. The entire action, including all claims and counterclaims
3
      stated herein against all parties is hereby dismissed with prejudice.
4

5

6             July 29, 2020
      Dated: ___________________

7

8
                                            ________________________________
9                                           HONORABLE JOSEPHINE L. STATON
                                            U.S. DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                     2
